                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                  No. 5:15-CR-318-D


UNITED STATES OF AMERICA,                   )
                                            )
                 v.                         )                     ORDER
                                            )
DEMETRIUS DONELL MCNEILL,                   )
                                            )
                          Defendant.        )


       On April 23, 2020, the court denied Demetrius Donell McNeill's ("McNeill") motion for

compassionate release and refused to alter his 144-month sentence [D.E. 68]. On June 30, 2020,

McNeill sought compassionate release under 18 U.S.C. § 3582 due to COVID-19 [D.E. 69, 70, 71,

72, 73]. On July 9, 2020, the government responded in opposition, and filed exhibits [D.E. 74, 75].

On July 21, 2020, McNeill replied [D.E. 78]. On August 14 and September 14, 2020, McNeill

supplemented his section 3582 motion [D.E. 80, 81, 82]. As explained below, the court denies

McNeill's motion for release.

                                                 I.

       On July 11, 2016, pursuant to a written plea agreement, McNeill pleaded guilty to possession

with the intent to distribute 500 grams or more of cocaine, a quantity of cocaine base (crack), and

a quantity of marijuana (count one), and possession of a firearm in furtherance of a drug trafficking

crime (count three). See [D.E. 41, 42]. On November 14, 2016, the court held McNeill's sentencing

hearing. See [D.E. 51, 52]. At the hearing, the court adopted the facts set forth in the Presentence

Investigation Report ("PSR"). See Fed. R Crim. P. 32(i)(3){A}-(B). The court calculated McNeill' s

advisory guideline range to be 121 to 151 months' imprisonment based on a total offense level 29




            Case 5:15-cr-00318-D Document 89 Filed 12/08/20 Page 1 of 7
and a criminal history category IV. See PSR [D.E. 47] ff 69-71; [D.E. 52]. After granting the

government's motion for downward departure and thoroughly considering all relevant factors under

18 U.S.C. § 3553(a), the court sentenced McNeill to 84 months' imprisonment on count one and 60

months' consecutive imprisonment on count three, yielding a total of 144 months' imprisonment.

See [D.E. 51, 52]. McNeill did not appeal.

       On April 5, 2019, McNeill moved for compassionate release pursuant to 18 U.S.C. §

3582(c)(l). See [DE 60]. On April 23, 2020, the court denied the motion. See [D.E. 68]. On June

30, 2020, McNeill again moved for compassionate release. See [DE 69]. McNeill has tested

negative for COVID-19. [D.E. 78-5]. Nonetheless, in seeking release, he cites COVID-19 at the

Butner Prison Complex and his type 2 diabetes, high cholesterol, B:MI index, high blood pressure,

kidney problems, and race. See [D.E. 69, 70, 71, 72, 73].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat.

5194, 5249. Before the First Step Act, only the ~irector ofthe Bureau ofPrisons ("BOP") could file

a motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all admini!Ul'ative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

                                                  2

            Case 5:15-cr-00318-D Document 89 Filed 12/08/20 Page 2 of 7
must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § 1B1.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safetyofanotherpersonortothecommunity." U.S.S.G. § lBl.13(2). Section 1B1.13'sapplication

notes provide examples of extraordinary and compelling reasons, including (A) serious medical

conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § 1B1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § 1B1.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is ·not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                   of the aging process,

                                                    3

              Case 5:15-cr-00318-D Document 89 Filed 12/08/20 Page 3 of 7
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § 1B1.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §


                           that substantially diminishes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

               (B) Age of the Defendant-The defendant {i) is at least 6S years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because ofthe aging process; and (iii) has served at least 10 years or 7S
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other ~ or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4

            Case 5:15-cr-00318-D Document 89 Filed 12/08/20 Page 4 of 7
3582(c)(l)(A). See, e.g., United States v. McCoy, No. 20-6821, 2020 WL 7050097, at *6--10 (4th

Cir. Dec. 2, 2020). Nevertheless, section lBl.13 provides informative policy when assessing an

inmate's motion, but a court independently determines whether "extraordinary and compelling

reasons" warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(l). See, e...g., id. at *9. In

doing so, thecourtmayconsultU.S.S.G. § lBl.13, butindependentlyassessesthetextof18U.S.C.

§ 3582(c)(l)(A) and the section 3553(a) factors. Id.; United States v. Jones, No. 20-3071, 2020 WL

6817488, at *1-2 (6th Cir. Nov. 20, 2020); United States v. ~ No. 20-1959, 2020 WL 6813995,

at *2 (7th Cir. Nov. 20, 2020); United States v. Ruffin, 978 F.3d 1000, 1007-08 (6th Cir. 2020);

United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020); United States v. Clark, No.

1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished).

       The court assumes without deciding that McNeill has exhausted all adminim:rative remedies,

or alternatively that the warden received McNeill' s compassionate release request and 30 days have

elapsed from receipt. See 18U.S.C. § 3582(c)(l)(A); cf. [D.E. 69] 1; [D.E. 80].2 As for the medical

condition ofthe defendant policy statement, McNeill has not stated that he suffers from any medical

condition from which he is not going to recover. Accordingly, releasing McNeill or reducing

McNeill's sentenceisnotconsistentwithapplicationnote l(A). See U.S.S.G. § lBl.13 cmt. n.l(A).

       As for the "other reasons" policy statement, McNeill is age 45 and the court assumes without

deciding that COVID-19 plus his alleged health conditions are extraordinary and compelling reasons

consistent with application note l(D). However, the 18 U.S.C. § 3553(a) factors counsel against



       2
          The United States Court of Appeals for the Fourth Circuit has not addressed whether
section 3582's exhaustion requirement is a jurisdictional or claims-processing requirement. The
court assumes without deciding that the requirement is a claims-processing rule, and the government
must ''properly invoke" the rule for this court to enforce it. See United States v. Alam, 960 F.3d 831,
833-34 (6th Cir. 2020).

                                                  5

            Case 5:15-cr-00318-D Document 89 Filed 12/08/20 Page 5 of 7
reducing McNeill's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (Sth Cir.

2020); Clark, 2020 WL 1874140, at *3-8. McNeill engaged in serious criminal conduct, was

responsible for trafficking 4.3 kilograms of cocaine, 25S grams of cocaine base (crack), and 47.1

grams ofmarijuana, and possessed two stolen firearms in conjunction with his drug trafficking. See

PSR [D.E. 47] ,r,r 1-13. McNeill possessed one of the two stolen guns in furtherance of his drug

trafficking and maintained a premise for his drug trafficking. See id. at ,r 13. McNeill also has a

serious criminal record and is a recidivist's recidivist. See id. at ,r,r 18-3S. His convictions include

possession with intent to manufacture, sell, and deliver cocaine (four counts); resisting or obstructing

a public officer; maintaining a vehicle, dwelling, or place for controlled substances; possession of

cocaine; simple assault; trafficking in cocaine by transportation; trafficking in cocaine by possession;

and possession with intent to manufacture sell, and deliver marijuana (two counts). See id.

Nonetheless, McNeill has taken some positive steps while incarcerated. See [D.E. 81-1 ]; cf. Pe_m,er

v. United States, S62 U.S. 476, 480-81 (2011). Having considered the entire record, the steps that

the BOP has taken to address COVID-19 and to treat McNeill, the section 35S3(a) factors, McNeill' s

arguments, and the need to punish McNeill for his criminal behavior, to incapacitate McNeill, to

promote respect for the law, to deter others, and to protect society, the court declines to grant

McNeill' s motion to be released. See, e...g., Chavez-Mesa v. United States, 13 8 S. Ct. 19S9, 1966--68

(2018); Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

205S1S, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                                  II.

       In sum, the court DENIES McNeill's section 3S82 motion [D.E. 69]. The clerk shall close

the case.



                                                   6

            Case 5:15-cr-00318-D Document 89 Filed 12/08/20 Page 6 of 7
SO ORDERED. This _a_ day of December 2020.




                                             United States District Judge




                                  7

   Case 5:15-cr-00318-D Document 89 Filed 12/08/20 Page 7 of 7
